Valentin v City of New York (2019 NY Slip Op 02971)





Valentin v City of New York


2019 NY Slip Op 02971


Decided on April 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2019

Friedman, J.P., Sweeny, Tom, Moulton, JJ.


9057 24072/13

[*1]Eileana Valentin, Plaintiff-Appellant,
vThe City of New York, Defendant, New York City Housing Authority, Defendant-Respondent.


Gjoni Law, P.C., New York (Gencian Gjoni of counsel), for appellant.
Herzfeld & Rubin, PC, New York (Linda M. Brown of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinèt M. Rosado, J.), entered on or about January 9, 2018, which granted defendant New York City Housing Authority's (defendant), motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was warranted in this action where plaintiff was beaten up in the elevator of defendant's building. There is a lack of evidence from which it could reasonably be inferred that a proximate cause of plaintiff's assault was a negligently maintained entrance. Defendant offered proof that the entrance had been checked and found without defect on th day of the assault (see Burgos v Aqueduct Realty Corp., 92 NY2d 544 [1998]; Schuster v Five G. Assoc., LLC, 56 AD3d 260 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2019
CLERK